Citation Nr: 0206595	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  96-15 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine




THE ISSUE

Entitlement to service connection for gout, claimed as 
secondary to service-connected hypertension.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1981.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 RO decision which 
denied service connection for gout as secondary to service-
connected hypertension.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

In June 1997, the Board remanded the case to the RO for 
additional development.  The Board subsequently requested a 
medical specialist's opinion from the Veterans Health 
Administration (VHA) in May 1999.  That opinion was received 
in June 1999.  

In an August 1999 decision, the Board denied the veteran's 
claim of secondary service connection for gout.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  

In a March 2000 Order, the Court granted a Joint Motion of 
the parties (veteran and Secretary of VA) and vacated the 
Board's August 1999 decision.  The case was then remanded to 
the Board for further readjudication.  

In July 2000 and May 2001, the Board remanded the case to the 
RO for additional development.  

The Board subsequently requested an Independent Medical 
Expert's opinion in April 2002.  That opinion was received in 
May 2002, and the veteran's representative was notified and 
given an opportunity to respond to the opinion (he indicated 
that he had no further evidence or argument to present).  



FINDINGS OF FACT

1.  The veteran's currently demonstrated gout is not shown to 
have been initially manifested in service or for many years 
thereafter.  

2.  The gout is not shown to have been caused by any incident 
of service or to have been caused or aggravated by the 
veteran's service-connected hypertension.  



CONCLUSION OF LAW

The veteran's gout is not due to disease or injury that was 
incurred in or aggravated by service; nor may it be presumed 
to have been incurred in service; nor is it proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran served on active duty from September 1977 to 
September 1981.  The service medical records show no 
complaints, treatment, or diagnosis of gout.  

In a May 1983 decision, the RO granted service connection for 
hypertension.  

In April 1995, the RO received the veteran's claim of service 
connection for gout, as secondary to his service-connected 
hypertension.  In a statement, the veteran indicated that he 
developed gout in 1989 but that his diagnosis was not 
confirmed until December 1993.  

With his claim, the veteran submitted statements from 
supervisors who indicated that they had witnessed the veteran 
during attacks of gout.  Also submitted were two statements, 
dated in January 1995, from Robert Sylvester, M.D., the 
veteran's private rheumatologist, pertaining to laboratory 
results and literature on gout and hypertension (the veteran 
submitted for association with his claims folder copies of 
the medical literature that his doctor provided him).  

On a September 1995 VA examination, the veteran reported that 
he began to experience episodes of gout in 1988 but was not 
diagnosed with gout until he saw a rheumatologist in 1993.  
He claims that his gout was secondary to his hypertension.  
The examining physician consulted three different texts (two 
standard internal medicine texts and one ambulatory medicine 
text, all recent) with regard to the veteran's claim.  

The examiner noted that all three mentioned the fact that 
there appeared to be an association between gout and 
hypertension in that people frequently had both, but that the 
cause of the association was not known and that one was not 
considered to be directly attributable to the other except 
where the patient had been administered Thiazide diuretics 
for hypertension (which the doctor stated was not true in the 
veteran's case).  

In the impression, the examiner stated that the veteran had 
recurrent acute gout attacks, and that in most patients the 
defect causing the hyperuricemia and subsequent gout was not 
known and its relationship to hypertension unclear.  

In a September 1995 decision, the RO denied the veteran's 
original claim of service connection for gout as secondary to 
service-connected hypertension.  

In December 1995 statements, Roy Ulin, M.D., and Michael 
Lemieux, M.D., cardiologists in the same medical practice, 
indicated that the veteran had gout and hypertension.  They 
stated that there was a strong association between these 
conditions in that gouty arthritis could exacerbate 
hypertension and visa versa and that uncontrolled 
hypertension could precipitate gouty arthritis in susceptible 
patients.  Dr. Ulin felt that he believed that he had 
witnessed both types of association in the veteran.  

In a June 1996 statement, Dr. Robert Sylvester indicated that 
the veteran had gouty arthritis and that hypertension and 
stress could certainly aggravate gout.  

At a June 1996 hearing at the RO before a Hearing Officer, 
the veteran cited to statements provided by his private 
doctors, as well as those contained in copies of medical 
articles pertaining to gout and hypertension (the medical 
literature was subsequently associated with his claims 
folder).  

In his testimony, the veteran sought to show how hypertension 
caused gout from a metabolic standpoint, how stress in people 
with hypertension caused and aggravated gout, how 
hypertension played a role in the treatment and control of 
gout, and how high blood pressure medication could cause 
gout.  He added that one of his cardiologists, Dr. Lemieux, 
also had gout.  

On an October 1996 VA examination, the veteran was diagnosed 
with essential hypertension and gout.  It was noted that the 
veteran was under the care of a private rheumatologist (Dr. 
Sylvester) for gout.  

In June 1997, the Board remanded the case to the RO for 
additional development.  

In a statement received by the RO in August 1997, the veteran 
asserted that his gout doctor had sent him to a cardiologist 
for treatment because one of the treatments for the control 
of gout was to control hypertension.  He also claimed that 
having hypertension not only could cause gout but also could 
lead to the increased frequency and intensity of gout 
attacks, if not controlled.  He submitted copies of medical 
articles to support his statements.  

In referring to these articles, the veteran stated that 
hypertension caused gout by damaging the kidneys to the point 
where they were unable to excrete uric acid properly, causing 
urate crystals to lodge within a joint.  Further, he stated 
that hypertension caused a metabolic problem when not 
controlled over time, damaging the blood vessels in the 
kidneys.  

The veteran also maintained that his gout was secondary to 
his hypertension in that his uncontrolled hypertension for 13 
years had hindered his kidneys' capability of excreting uric 
acid properly, thereby causing him to have hyperuricemia 
(gout).  He added that his research into medical literature 
also supported his claim that, even if hypertension did not 
cause gout, it aggravated it.  

In an August 1997 statement, Dr. Roy Ulin stated that the 
veteran had gout and hypertension and that the two conditions 
were interrelated.  He explained that gouty crystals 
accumulated in the joints causing arthritis.  He stated that 
these same crystals circulated through the blood stream and 
could also accumulate in the kidneys, such that the first 
effect of this accumulation was the development of 
hypertension.  He stated that hypertension itself could lead 
to a reduction in the blood flow to the kidneys, which then 
led to further increase in the uric acid in blood, which led 
to further development of uric acid crystals with subsequent 
worsening of gouty arthritis and other complications of 
hyperuricemia.  He stated that gout and hypertension, 
therefore, were closely interrelated with one another and 
could not be considered separate diseases in the same person.  

In August 1997, the RO received medical records, dated from 
1993 to 1997, from the veteran's private physicians (Drs. 
Sylvester and Ulin).  The records show treatment for 
hypertension and gout and include reports of laboratory 
studies that were performed in order to determine the 
veteran's BUN and creatinine levels.

In September 1997, the veteran's case was reviewed by a VA 
rheumatologist, in order to establish a definitive etiology 
regarding his gout.  The reporting physician indicated that 
he had reviewed the case with the rheumatologist consultant 
at the Medical Center (VAMC) and that they had agreed that 
there was no definitive etiologic association between the 
veteran's gout and his service- connected hypertension.  The 
physician noted that, while the two conditions were sometimes 
seen together, there was no etiologic consequence between 
them.  The physician further stated that the veteran's gout 
was also not aggravated by his service-connected 
hypertension.  

In May 1999, the Board requested a medical specialist's 
opinion from the VHA.  That opinion was received in June 
1999.  The VHA specialist opined that it was not more likely 
than not that the veteran's gout was proximately due to or 
the result of his hypertension.  

In the explanation of his opinion, the examiner noted that 
the prevalence of hyperuricemia among hypertensives treated 
with medications other than diuretics would be expected to be 
lower than the overall 2 to 12 percent of the hypertensives 
who had gout.  He further noted that a pathophysiologic basis 
for the observed relationship between hypertension and 
hyperuricemia had not been established, explaining that, 
while the two conditions had been statistically associated, 
there was not a clear cause-and-effect relationship between 
them.  He also stated that the overwhelming majority of 
patients like the veteran (i.e., hypertensives treated with 
medications that did not affect uric acid levels) would never 
get gout, and that one could not assume hypertension caused 
hyperuricemia.  

The VHA specialist also opined that it was not more likely 
than not that the veteran's gout was aggravated by his 
hypertension.  In the explanation of his opinion, he noted 
that 22 percent to 38 percent of hypertensives like the 
veteran (i.e., those with no diuretic treatment) developed 
hyperuricemia, but that the relationship between hypertension 
and hyperuricemia was a statistical association rather than a 
proven cause-and-effect relationship, as previously noted.  

The examiner stated that, therefore, one could not conclude 
in the first place that the presence of hyperuricemia was 
caused by hypertension.  He stated that, while it was true 
that a lifetime prevalence of gout was related to the degree 
of hyperuricemia, there were no published studies that 
supported a relationship between the degree of hyperuricemia 
and the frequency, duration, and severity of gout attacks.   

In a July 2000 statement, Paul Cain, M.D., indicated that he 
had treated the veteran for gout.  He stated that the latest 
and most accepted theory regarding the etiology of gout was 
that in many people it was brought on by mild kidney 
dysfunction, which was often, in turn, brought on by 
hypertension.  He explained that hypertension affected the 
small blood vessels of the kidneys causing them to clamp down 
and reduce the blood flow to the kidney.  He stated that, as 
a result the kidney could not work as well as a filter and 
that uric acid, which would normally be filtered in the 
kidney, was left in the system.  He stated that such 
circumstances would eventually precipitate and cause a gout 
attack.  

The doctor also noted that the veteran developed hypertension 
when he was 23 years of age and had his first gout attack 
when he was 28 years of age.  He noted that the veteran had 
no family history of gout.  He stated that it was uncommon 
for individuals to develop gout at such an early age unless 
they had a strong hereditary predisposition to gout, which he 
stated the veteran appeared not to have.  He stated that, in 
view of the foregoing, it was more likely than not that the 
veteran's hypertension interfered with his kidney's ability 
to properly excrete uric acid, which in turn caused the 
development of gout.  

In July 2000, the Board remanded the case to the RO for 
additional development.  

In an August 2000 statement, Henry Mankin, M.D., Chief of the 
Orthopaedic Oncology Service at Massachusetts General 
Hospital, stated that the veteran had been his patient since 
1997, having operated on his knee for a severe form of gouty 
arthritis.  He noted that the veteran had also had 
hypertension since the age of 22 and the genetic form of 
hyperuricemia, which was closely linked to hypertension.  The 
doctor stated that it was reasonable to relate the two and to 
state that the veteran's hypertension was the forerunner and, 
in some ways, might be considered the causative agent for his 
gout and his increasing limb disability.  

In August 2000, the RO received medical records, dated from 
1997 to 2000, from the veteran's private physicians (Drs. 
Sylvester, Ulin, and Lemieux).  The records show treatment 
for hypertension and gout and include reports of laboratory 
studies that were performed in order to determine the 
veteran's BUN and creatinine levels.

In October 2000, the RO requested the VA physician, who had 
prepared the September 1997 VA report regarding the etiology 
of the veteran's gout, to furnish an addendum (i.e., whether 
the veteran's service-connected hypertension was in any way 
related to his gout).  The physician noted he had reviewed 
the claims folder and referred to various medical opinions 
contained therein.  He concluded that there was no direct 
relationship between the veteran's service-connected 
hypertension and the development of gout.  

The examiner opined that the gout was instead likely due to a 
genetic predisposition not associated with his hypertension.  
The physician appended to his report two monographs of many 
that he said he had reviewed, and indicated that the 
literature basically stated that hyperuricemia arose from 
decreased renal tubular urate secretion that was genetically 
determined.  

In noting the comments made by the veteran's private doctors, 
which suggested a relationship between hypertension and gout, 
the VA physician responded that such a relationship was 
basically found when there was renal insufficiency that 
developed from the hypertension over long-standing time.  He 
stated that there was no evidence that the veteran had a 
renal insufficiency prior to the development of his gout.  He 
added that it was also well known that there was a direct 
relationship between hyperlipidemia and obesity, both of 
which was inherent in the veteran.  

In May 2001, the Board remanded the case to the RO for 
additional development.  

In a July 2001 letter, the RO informed the veteran about a 
recent law, The Veterans Claims Assistance Act of 2000 
(VCAA), which enhanced the VA's obligation to notify him 
about his claim (i.e., what information or evidence is 
required to grant his claim) and to assist him to obtain 
evidence for his claim.  

In July 2001, the RO requested the VA physician, who had 
prepared the September 1997 and October 2000 VA reports 
regarding the etiology of the veteran's gout, to furnish an 
addendum (i.e., whether the veteran's service-connected 
hypertension caused or worsened his gout).  In response, the 
physician stated that "[t]here is ample medical monographs 
[that] gout can cause or aggravate hypertension but not visa-
versa".  

In April 2002, the Board forwarded the veteran's records to 
an independent medical specialist for an opinion in this 
case.  A response was received in May 2002 from a Professor 
of Medicine in the Hypertension Research and Treatment Center 
(Division of Nephrology and Hypertension) at the University 
of Cincinnati.  The specialist's opinion is set out below:

I have reviewed the appellant's file and 
have researched the medical literature 
regarding the issue at hand.  

Review of the Case:

In brief, the appellant was born 3/[redacted]/58.  
He served on active duty September 1977 
to September 1981.  He was diagnosed with 
hypertension while in the service and 
received a 10% service connection benefit 
due to hypertension on 9/23/81.  In 1988 
the appellant began to experience 
episodes of acute arthritis of his knees 
and other joints, and in 1993 the 
diagnosis of gout was made by joint 
aspiration which demonstrated uric acid 
crystals.  He was placed on allopurinol, 
but continued to have gout attacks on a 
regular basis.  On 10/17/97, he underwent 
arthroscopy of his left knee.  Gout tophi 
were found and removed.  Despite 
treatment with allopurinol and Tolectin, 
his uric acid level on 5/19/98 was 
elevated at 7.4 mg%.  Of note, the 
appellant had a urinalysis done on 
3/30/94 and on 12/23/87, both of which 
showed absence of proteinuria.  A BUN and 
creatinine obtained on 2/26/88 were 17 
mg% and 1.4 mg%, respectively.

The veteran applied for service 
connection of his gout, stating that 
hypertension preceded the appearance of 
gout and caused or aggravated the 
condition.

Literature Review:

There is a well documented statistical 
association of gout, renal disease and 
hypertension.  Patients with gout have 
reduced creatinine clearance when 
compared to age and gender matched 
controls (1).  Patients with gout and 
hypertension have a greater reduction in 
creatinine clearance than patients with 
gout alone.  Renal biopsies done in some 
of these patients revealed the presence 
of urate deposits, giant cell reactions 
(a sign of inflammation) as well as 
tubular and vascular lesions.  It is 
likely that gout can cause renal disease.  
Whether asymptomatic hyperuricemia causes 
renal damage is not established (2).

Hypertension can cause renal injury.  
However, untreated essential hypertension 
generally has an uncomplicated course of 
about 15 years before the first clinical 
signs of vascular disease develop (3).  
The majority of hypertensive patients do 
not develop serious renal complications.  
Treatment of hypertension reduces the 
risk of renal damage (4).  The prevalence 
of gout among patients with reduced renal 
function is the same as among individuals 
with normal renal function when matched 
for uric acid levels.  Furthermore, 
patients on dialysis rarely develop gout 
(2).

In a recent review (5) a positive 
association between serum uric acid 
levels and blood pressure was confirmed.  
Impaired renal function and diuretic use 
is associated with high uric acid levels 
in elderly people, but hypertension is 
not listed as a risk factor for gout in 
this review.  Another editorial review 
looking at the association between 
hypertension and hyperuricemia (6) 
proposes a hypothesis that hypertension 
can produce capillary injury in the  
kidney, which in turn could lead to 
impaired tubular urate excretion.  
However, no clinical data for this 
assumption are presented, and the reason 
for the well-known association of 
hyperuricemia, hypertension and renal 
damage remains unclear.

Hyperuricemia is not the only risk factor 
for acute gout.  Persistent alcohol 
consumption, use of diuretics and an 
elevated body mass index are important 
risk factors as well (5).  In 1988, the 
veteran's BMI was 27.2 (based on a height 
of 6"1" and a weight of 205 lbs.), and 
rose to 30.4 on 3/2/00  (weight 228.6 
lbs.).  The veteran also has 
hyperlipidemia and was treated with 
atorvastatin by his cardiologist.  The 
coexistence of hypertension and 
hyperlipidemia is often associated with 
insulin resistance, which is associated 
with gout (8).  The patient's clinical 
features of elevated BMI, hyperlipidemia, 
hyperuricemia and hypertension are best 
explained by the presence a metabolic 
syndrome characterized by high insulin 
levels.  Insulin reduces urate excretion 
(5,8).  

Summary:

The appellant was diagnosed with 
hypertension in 1979 and he had  his 
first episode of presumable gouty 
arthritis in 1988.  In the interval, his 
hypertension remained inadequately 
controlled but was not severe.  He had 
normal renal function, as evidenced by a 
normal serum creatinine of 1.4 mg% on 
2/26/88.  On that date, the patient's 
weight was 205 lbs., giving him a 
creatinine clearance of 103 ml/min (using 
the Cockcroft & Gault formula).  Two 
urinalysis tests were negative for 
protein by dipstick (12/23/87 and 
2/26/88).

Given a normal creatinine clearance and 
absence of proteinuria, it is unlikely 
that the appellant had any significant 
renal vascular damage that would increase 
his uric acid levels.  This is further 
corroborated by the fact that his renal 
function remained normal over the ensuing 
decade, as documented by BUN levels of 14 
mg% on 2/24/98 and of 17 mg% on 3/02/00 
(no creatinine values are available).

The most likely cause for the appellant's 
gout is a genetic predisposition, 
influenced by environmental factors (7).  
There is no evidence that elevated blood 
pressure played a role in the patients' 
hyperuricemia nor in his episodes of 
gout.

Conclusions:

1)  It is not more likely than not that 
the veteran's gout is proximately due to 
the result of his service-connected 
hypertension.

2)  It is not more likely than not that 
the veteran's gout is aggravated by his 
service-connected hypertension.

The following list of medical references was furnished by the 
specialist:  

1)  Tarng, D-C et al.  Renal function in 
gout patients.  Am J Nephrol  15:31-37, 
1995.
2)  Wise CM, Agudelo CA.  Gouty arthritis 
and uric acid metabolism.  Curr Opin 
Rheumatol  8:246-254, 1996. 
3)  Perera GA.  Hypertensive vascular 
disease:  Description and natural 
history.  J Chron Dis  1:33-42, 1955. 
4)  Whelton PK et al.  Kidney damage in 
benign essential hypertension.  Curr Opin 
Nephrol Hypertens  6:177-183, 1997. 
5)  Agudelo CA, Wise CM.  Gout: 
diagnosis, pathogenesis, and clinical 
manifestations.  Curr Opin Rheumatol  
13:234-239, 2001. 
6)  Johnson RJ et al.  Reappraisal of the 
pathogenesis and consequence of 
hyperuricemia in hypertension, 
cardiovascular disease and renal disease.  
Am J Kidney Dis  33:225-234, 1999. 
7)  Wilk JB et al.  Segregation analysis 
of serum uric acid in the NHLBI Family 
Heart study.  Hum Genet  106:355-359, 
2000. 
8)  Dessein PH et al.  Beneficial effects 
of weight loss associated with moderate 
calorie/carbohydrate restriction, and 
increased proportional intake of protein 
and unsaturated fat on serum urate and 
lipoprotein levels in gout:  a pilot 
study.  Ann Rheum Dis  59:539-543, 2000.

A copy of the specialist's opinion was furnished to the 
veteran's representative in May 2002, and in a response dated 
that same month he indicated that he had no further evidence 
or argument to present.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in September 1995), Statement of the Case 
(in February 1996), Supplemental Statements of the Case (in 
February 1996, August 1996, July 1998, August 2000, and 
December 2000), and in a letter in July 2001, the RO has 
notified him of the evidence needed to substantiate his 
claim.  Moreover, at a personal hearing the veteran has 
clearly demonstrated understanding of the evidence needed to 
establish service connection for gout.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
VA and private medical providers).  The RO has also sought 
and obtained medical opinions (both VA and independent) in 
September 1997, June 1999, October 2000, July 2001, and May 
2002, regarding the issue at hand.  Additionally, the RO has 
provided the veteran with the opportunity for a hearing, 
which was conducted at the RO in June 1996.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, such as arthritis, if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service- 
connected condition aggravates a non-service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for gout.  

The veteran claims that he has gout which is attributable to 
his service-connected hypertension.  He maintains that 
hypertension either caused or aggravated his gout.  

The medical evidence shows that the veteran is currently 
diagnosed with gout.  Such diagnosis was initially made in 
1993 by his private physician.  The record also shows that he 
has been service-connected for hypertension since 1983.  
There are numerous private and VA medical opinions of record 
pertaining to the issue at hand.  

In support of his claim, the veteran has submitted opinions 
of his private treating physicians.  (It is noted that he has 
not received treatment for gout from VA, and treatment for 
hypertension is also being managed privately, for the most 
part -- one VA outpatient record in September 1995 indicates 
that he obtained his blood pressure medication through the 
VA.)  

In December 1995, Drs. Ulin and Lemieux (cardiologists) 
stated that hypertension could exacerbate gouty arthritis and 
that uncontrolled hypertension could precipitate gouty 
arthritis in susceptible patients (Dr. Ulin felt he saw both 
types of associations in the veteran).  In June 1996, Dr. 
Sylvester (a rheumatologist) stated that hypertension and 
stress could certainly aggravate the veteran's gouty 
arthritis.  

These physicians' statements were merely conclusory, and the 
doctors did not offer any further explanation -- specific to 
the veteran's case -- of the rationale underpinning their 
etiologic opinions.  

Dr. Sylvester gave the veteran some medical literature 
pertaining to gout and hypertension (which the veteran 
submitted in support of his claim), but such medical 
information is by nature general and does not show that in 
the veteran's case hypertension caused or aggravated his 
gout.  

It is also noted that the opinions of Dr. Sylvester and Dr. 
Lemieux were expressed in conjectural terms ("could") and 
thus were not definitive.  In August 1997, Dr. Ulin further 
stated that hypertension and gout were closely interrelated 
and could not be considered separate diseases in the same 
person.  In a brief explanation of his opinion, he explained 
how gout led to the development of hypertension (which is not 
the issue at hand).  Although he also explained how 
hypertension could lead to a worsening of gouty arthritis, 
this explanation concerned the function of the kidneys, which 
is an area in which the cardiologist does not have any 
apparent specialized knowledge.  

Moreover, and despite the implication that the treatment of 
veteran's gout and hypertension is apparently being managed 
with his rheumatologist and cardiologists in concert with 
each other, there is no indication in the record that any of 
the private doctors had access to the veteran's entire 
medical record for review prior to rendering their etiologic 
opinions.  

Also of record is a September 1997 report of a VA physician 
who consulted with a rheumatologist regarding the etiology of 
the veteran's gout.  Their conclusion was that, while 
hypertension and gout sometimes were seen together, there was 
no etiologic association (causal or aggravative) between his 
hypertension and gout.  While it appears the VA physician had 
the benefit of the veteran's entire claims folder prior to 
rendering such opinion, a full rationale for his conclusion 
was not furnished.  

In view of the conflicting medical opinions, a VHA opinion 
was obtained in June 1999, which indicated that it was not 
more likely than not that the veteran's gout was proximately 
due to, the result of, or aggravated by his hypertension.  
This opinion, after apparent review of the entire claims 
folder, contained a detailed discussion of the reasons 
underpinning the conclusion.  

Following the VHA opinion, the case was developed even 
further for evidence.  Additional private treatment records 
were obtained, and the veteran submitted additional medical 
opinions from his private treating physicians.  

In July 2000, Dr. Cain (who treated him for gout) stated that 
the latest accepted medical theory was that hypertension 
caused mild kidney dysfunction which in turn led to gout and 
that, in the veteran's case, it was more likely than not that 
his hypertension interfered with his kidney's ability to 
properly excrete uric acid, which in turn caused the 
development of gout.  

In August 2000, Dr. Mankin (a surgeon who operated on the 
veteran's knee that had gouty arthritis) stated that the 
veteran's hypertension was the forerunner and, in some ways, 
might be considered the causative agent for his gout.  

These physicians' opinions were specific to the veteran's 
case and contained rationale for the conclusions.  
Nevertheless, it does not appear that the opinions were 
rendered following a review of the claims folder.  

Moreover, the rationale given by the two doctors appears to 
be inconsistent with each other.  Dr. Cain indicated that it 
was uncommon for individuals to develop gout at such an early 
age (28 in the veteran's case) unless they had a strong 
hereditary predisposition to gout, which he stated the 
veteran appeared not to have.  Dr. Mankin, on the other hand, 
stated that the veteran had the genetic form of hyperuricemia 
(which, by definition in Dorland's Illustrated Medical 
Dictionary 800 (27th ed. 1988), is an excess of uric acid or 
urates in the blood and a prerequisite for the development of 
gout).  

In view of these more recent private opinions, the RO sought 
additional opinions from the VA physician who had previously 
reviewed the case and offered the opinion in September 1997.  

The VA physician furnished opinions in October 2000 and July 
2001, stating in the veteran's case that there was no direct 
relationship between his hypertension and the development of 
gout and that although gout can cause or aggravate 
hypertension the reverse was not shown in the medical 
literature.  In rendering his opinion, the physician noted 
that he had reviewed the claims folder as well as pertinent 
medical literature and responded specifically to the opinions 
of the veteran's private doctors.  

Moreover, the examiner's rationale included a discussion of 
the function of the kidney as it pertained to the issue at 
hand, and he found that the veteran's gout was likely due to 
a genetic predisposition not associated with his 
hypertension.  He also noted other medical factors in his 
conclusion (i.e., hyperlipidemia and obesity), which had not 
been discussed by the veteran's private physicians.  

In light of these additional conflicting medical opinions, an 
Independent Medical Expert's opinion was sought in April 2002 
to determine, in light of the entire record, whether there 
was a relationship between the veteran's gout and 
hypertension.  The expert responded that (1) it was not more 
likely than not that the veteran's gout was proximately due 
to or the result of his service-connected hypertension, and 
(2) it was not more likely than not that the veteran's gout 
was aggravated by his service-connected hypertension.  

The Board accords this specialist's opinion greater weight 
than those offering either the opposite or equivocal opinions 
(i.e., Drs. Sylvester, Ulin, Lemieux, Cain, and Mankin), 
because the expert opinion was based on a review of all the 
evidence of record and was more conclusive in regard to the 
veteran's case than the other assessments.  

Furthermore, the Independent Medical Expert's opinion was 
rendered by a doctor with specialized knowledge of nephrology 
and hypertension, which is the apparent specialty required to 
determine the ultimate question of etiology in this case (Dr. 
Ulin, Dr. Cain, and the VA physician all suggested or 
expressed the belief that the kidney served a critical role 
in the development of gout).  

Also, the expert's report included a detailed discussion of 
the rationale underpinning the conclusions, with reference to 
a list of medical studies and articles relied thereon.  It is 
noted, too, that the expert's discussion involved medical 
factors (e.g., elevated body mass index and hyperlipidemia) 
not previously considered or discussed by the veteran's 
private treating physicians.  

The Board finds the opinions of the VA physician, VHA 
examiner, and the independent medical specialist, overall, to 
be more persuasive than those offered by the veteran's 
private physicians.  The former group of physicians reviewed 
the veteran's entire medical record prior to rendering their 
opinions.  They also indicated research into pertinent 
medical literature and explained their conclusions in 
relation to their specialized knowledge and the medical 
questions present in this particular case.  Such cannot be 
said for all the private physicians on whom the veteran has 
relied for support of his appeal.  

The Board acknowledges the veteran's contention of having 
gout due to his unquestioned hypertension disability.  It is 
evident from the record, including the personal hearing 
testimony, that the veteran is well educated from a general 
medical standpoint in regard to hypertension and gout.  
Nevertheless, he, as a lay person, is not competent to offer 
an opinion as to such questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  

After carefully reviewing all the medical evidence and the 
veteran's contentions, the Board concludes that the weight of 
the credible evidence demonstrates that his current gout 
became manifest years after his service and has not been 
medically linked to service or any incident arising therefrom 
to include his service-connected hypertension.  The condition 
was not due to disease or injury which was incurred in or 
aggravated by service.  

As the preponderance of the evidence is against the veteran's 
claim of service connection for gout, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for gout, as secondary to service-
connected hypertension, is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

